UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7333


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARTIN F. SALAZAR,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:06-cr-00123-MBS-1)


Submitted:   March 15, 2011                  Decided:    March 18, 2011


Before MOTZ and      WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Martin F. Salazar, Appellant Pro Se.      Dean A. Eichelberger,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Martin F. Salazar appeals the district court’s order

denying his Fed. R. Crim. P. 33 motion for a new trial based on

new evidence.         His motion was based upon alleged new evidence

regarding his attorney’s suspension for actions in another case.

On   appeal,    Salazar        does    not    challenge       the    district         court’s

conclusion     that     this    is     not   the   type       of    evidence      that       can

support a Rule 33 motion.              As such, he has waived any challenge

to the district court’s dispositive ruling.                              See 4th Cir. R.

34(b)    (failure       to     raise     claim     in     informal         brief       waives

consideration of that claim).                Accordingly, we affirm.                  We deny

Salazar’s      motions       for      appointment        of     counsel         and    for    a

transcript.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court    and       argument      would    not      aid    the    decisional

process.

                                                                                      AFFIRMED




                                             2